Exhibit 10.10.3

 

THIRD AMENDMENT TO OPERATING AGREEMENT

 

THIS THIRD AMENDMENT TO OPERATING AGREEMENT (the “Amendment”) is entered into as
of  the 31st day of December, 2008 by and between TUSCARORA GAS TRANSMISSION
COMPANY, a Nevada general partnership, (“Partnership”) and TRANSCANADA NORTHERN
BORDER INC. (formerly TRANSCAN NORTHWEST BORDER LTD.), a Delaware corporation
(“Operator”).

 

Capitalized terms used herein but not otherwise defined herein shall have the
meaning given such terms in the Agreement (as defined below).

 

RECITALS:

 

WHEREAS, Partnership and Operator entered into that certain Operating Agreement
dated as of December 19, 2006, as amended by the First Amendment to Operating
Agreement dated as of  June 21, 2007, and the Second Amendment to Operating
Agreement dated as of December 31, 2007 (collectively, the “Agreement”),
pursuant to which Operator agreed to operate the Tuscarora Pipeline on the terms
and conditions set forth therein; and

 

WHEREAS, Partnership and Operator now desire to amend the Agreement to further
extend the term of the Agreement;

 

NOW, THEREFORE, for and in consideration of the following and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.             Section 9.01 of the Agreement is hereby amended by deleting the
date “December 31, 2008” that appears in such section (as amended) and
substituting in place thereof the date “December 31, 2009.”

 

2.             Except as and to the extent expressly modified by this Amendment,
the Agreement shall remain in full force and effect in accordance with the terms
and provisions thereof, and the execution, delivery and effectiveness of this
Amendment shall not operate as a release or waiver of any other right, power or
remedy of the Parties to the Agreement, nor constitute a release or waiver of
any other provision of the Agreement.

 

3.             This Amendment may be executed in two or more counterparts, each
of which shall be deemed to be an original copy of this Amendment, and all of
which, when taken together, shall be deemed to constitute one and the same
agreement.  The Parties may sign and deliver this Amendment by facsimile
transmission.  Each Party agrees that the delivery of this Amendment by
facsimile shall have the same force and effect as delivery of original
signatures, and that each Party may use such facsimile as evidence of the
execution and delivery of this Amendment by all Parties to the same extent that
an original signature could be used.

 

--------------------------------------------------------------------------------


 

4.             This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without regard to its
conflict of laws rules or principles.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.

 

 

TUSCARORA GAS TRANSMISSION COMPANY, by its Partners

 

 

 

TC Pipelines Tuscarora LLC

 

 

 

By:

/s/ Terry Ofremchuck

 

Name: Terry Ofremchuck

 

Title: Vice-President, Taxation

 

 

 

 

 

By:

/s/ Mark A.P. Zimmerman

 

Name: Mark A.P. Zimmerman

 

Title: President

 

 

 

 

 

TC Tuscarora Intermediate Limited Partnership, by its general partner, TC
PipeLines GP, Inc.

 

 

 

By:

/s/ Mark A. P. Zimmerman

 

Name: Mark A. P. Zimmerman

 

Title: President

 

 

 

By:

/s/ Donald J. DeGrandis

 

Name: Donald J. DeGrandis

 

Title: Secretary

 

 

 

 

 

TRANSCANADA NORTHERN BORDER INC.

 

 

 

By:

/s/ Ron Cook

 

Name: Ron Cook

 

Title: Vice President - Taxation

 

 

 

By:

/s/ Marcia Anderson

 

Name: Marcia Anderson

 

Title: Assistant Secretary

 

2

--------------------------------------------------------------------------------